EXHIBIT 10.2
 


 
CYBERONICS, INC.
 
AND
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
As Trustee
 
_______________________________
 
SUPPLEMENTAL INDENTURE
 
Dated as of April 18, 2008
 
to
 
Indenture
 
Dated as of September 27, 2005
 
3.0% Senior Subordinated Convertible Notes Due 2012
 

 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE, dated as of April 18, 2008 (this “Supplemental
Indenture”), between CYBERONICS, INC., a Delaware corporation (the “Company”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association duly
organized under the laws of the United States, as trustee (the “Trustee”).  All
capitalized terms used and not defined herein shall have the respective meanings
assigned to them in the Indenture (as defined below).
 
WHEREAS, the Company and the Trustee are parties to an Indenture, dated as of
September 27, 2005 (the “Indenture”), pursuant to which the Company issued its
3.0% Senior Subordinated Convertible Notes Due 2012 (the “Securities”);
 
WHEREAS, Section 7.2 of the Indenture provides that the Company and the Trustee
may amend the Indenture and the Securities without the consent of any Holders of
Securities to add to the covenants of the Company or provide Guarantees for the
benefit of the Holders of Securities;
 
WHEREAS, the directors of the Company have authorized and approved the
amendments to the Indenture set forth herein and will deliver to the Trustee
resolutions of the Board of Directors to that effect (the “Amendments”);
 
WHEREAS, the execution and delivery of this Supplemental Indenture have been
duly authorized and all conditions and requirements necessary to make this
Supplemental Indenture a valid and binding agreement have been performed and
complied with;
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, for the equal proportionate
benefit of all Holders of the Securities, as follows:
 
ARTICLE I
 
AMENDMENTS TO INDENTURE
 
Section 1.1                                The following definitions are hereby
added to Section 1.1, as alphabetically appropriate:
 
“Company Optional Repurchase Notice” shall have the meaning specified in Section
11.2(b) hereof.


“Optional Repurchase Date” shall have the meaning specified in Section 11.2(a)
hereof.


“Optional Repurchase Price” shall have the meaning specified in Section 11.2(a)
hereof.

 

--------------------------------------------------------------------------------

 

“Optional Repurchase Right” shall have the meaning specified in Section 11.2(a)
hereof.


Section 1.2    Section 11.2 is hereby amended and restated to read in its
entirety as set forth below:


SECTION 11.2    Repurchase at Option of Holders.


(a)           On December 27, 2011 (the “Optional Repurchase Date”), each Holder
shall have the right (the “Optional Repurchase Right”) at the Holder’s option,
but subject to the provisions of Section 11.2(b)-(i) hereof, to require the
Company to repurchase, and upon the exercise of such right the Company shall
repurchase, all of such Holder’s Securities or any portion of the principal
amount thereof that is equal to $1,000 or any integral multiple thereof
(provided, however, that no single Security may be repurchased in part unless
the portion of the principal amount of such Security to be Outstanding after
such repurchase is equal to $1,000 or integral multiples thereof), at a purchase
price in cash equal to 100% of the principal amount of the Securities to be
repurchased (the “Optional Repurchase Price”), plus interest accrued and unpaid
to, but excluding, the Optional Repurchase Date.
 
(b)           Prior to or on the 20th Business Day before the Optional
Repurchase Date, the Company shall give to all Holders of Securities notice (the
“Company Optional Repurchase Notice”) in the manner provided in Section 14.2
hereof, of the Optional Repurchase Right set forth herein.  The Company shall
also deliver a copy of the Company Optional Repurchase Notice to the
Trustee.  The Company Optional Repurchase Notice shall state:
 


(1)           the Optional Repurchase Price;
 


(2)           a description of the procedure which a Holder must follow to
exercise an Optional Repurchase Right, and the place or places where such
Securities are to be surrendered for payment of the Optional Repurchase Price
and accrued and unpaid interest, if any;
 


(3)           that on the Optional Repurchase Date the Optional Repurchase Price
and accrued and unpaid interest, if any, will become due and payable upon each
such Security designated by the Holder to be repurchased, and that interest
thereon shall cease to accrue on and after said date;
 

 
2

--------------------------------------------------------------------------------

 

(4)           the Conversion Rate then in effect, the date on which the right to
convert the Securities to be repurchased will terminate and the place where such
Securities may be surrendered for conversion; and


(5)           the place or places where such Securities, together with the
Optional Repurchase notice included in Exhibit A annexed hereto are to be
delivered for payment of the Optional Repurchase Price and accrued and unpaid
interest, if any.
 


No failure of the Company to give the foregoing notices or defect therein shall
limit any Holder’s right to exercise an Optional Repurchase Right or affect the
validity of the proceedings for the repurchase of Securities.


(c)           If any of the foregoing provisions or other provisions of this
Article 11 are inconsistent with applicable law, such law shall govern.


(d)           To exercise an Optional Repurchase Right, a Holder shall deliver
to the Trustee prior to the close of business on the Business Day immediately
preceding the Optional Repurchase Date:
 


(1)           written notice of the Holder’s exercise of such right, which
notice shall set forth the name of the Holder, the principal amount of the
Securities to be repurchased (and, if any Security is to be repurchased in part,
the serial number thereof, the portion of the principal amount thereof to be
repurchased) and a statement that an election to exercise the Optional
Repurchase Right is being made thereby, substantially in the form attached
hereto as the Optional Repurchase notice included in Exhibit A annexed hereto;
and
 


(2)           the Securities with respect to which the Optional Repurchase Right
is being exercised.
 


Such written notice shall be irrevocable unless the Company defaults in its
obligation to pay the Optional Repurchase Price on the Optional Repurchase Date
as required herein.


(e)           In the event an Optional Repurchase Right shall be exercised in
accordance with the terms hereof, the Company shall pay or cause to be paid to
 
3

--------------------------------------------------------------------------------


 the Trustee the Optional Repurchase Price and any accrued and unpaid interest
in cash for payment to the Holder on the Optional Repurchase Date.
 


(f)           If any Security (or portion thereof) surrendered for repurchase
shall not be so paid on the Optional Repurchase Date, the principal amount of
such Security (or portion thereof, as the case may be) shall, until paid, bear
interest to the extent permitted by applicable law from the Optional Repurchase
Date at the Interest Rate, and each Security shall remain convertible into
Common Stock until the principal of such Security (or portion thereof, as the
case may be) shall have been paid.
 
(g)           Any Security which is to be repurchased only in part shall be
surrendered to the Trustee (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by the Holder thereof or his attorney duly
authorized in writing), and the Company shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder of such Security
without service charge, a new Security or Securities, containing identical terms
and conditions, each in an authorized denomination in aggregate principal amount
equal to and in exchange for the unrepurchased portion of the principal of the
Security so surrendered.
 


(h)           All Securities delivered for repurchase shall be delivered to the
Trustee to be canceled at the direction of the Trustee, which shall dispose of
the same as provided in Section 2.15 hereof.
 


Section 1.3    Exhibit A shall be amended to include the Optional Repurchase
notice attached hereto as Annex A.
 
ARTICLE II


MISCELLANEOUS PROVISIONS


Section 2.1    Upon execution and delivery of this Supplemental Indenture, the
terms and conditions of this Supplemental Indenture shall be part of the terms
and conditions of this Indenture for any and all purposes, and all the terms and
conditions of both shall be read together as though they constitute one and the
same instrument, except that in the case of conflict, the provisions of this
Supplemental Indenture will control.
 
Section 2.2    Each of the Company and the Trustee hereby confirms and reaffirms
the Indenture, as amended and supplemented by this Supplemental Indenture.
 
4

--------------------------------------------------------------------------------


Section 2.3    The Parties may sign any number of copies of this Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
shall represent the same agreement.  One copy is enough to prove this
Supplemental Indenture.
 
Section 2.4    All provisions of this Supplemental Indenture shall be deemed to
be incorporated in, and made a part of, the Indenture; and the Indenture, as
amended and supplemented by this Supplemental Indenture, shall be read, taken
and construed as one and the same instrument.
 
Section 2.5    The recitals contained herein shall be taken as the statements of
the Company, and the Trustee assumes no responsibility for their
correctness.  The Trustee shall not be liable or responsible for the validity or
sufficiency of this Supplemental Indenture or the due authorization of this
Supplemental Indenture by the Company.  In entering into this Supplemental
Indenture, the Trustee shall be entitled to the benefit of every provision of
the Indenture relating to the conduct of, affecting the liability of or
according protection to the Trustee, whether or not elsewhere herein so
provided.
 
[Remainder of page left intentionally blank]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year written above.



 
CYBERONICS, INC.
         
By:  /s/ Daniel J. Moore                        
 
Daniel J. Moore
 
President & Chief Executive Officer
             
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
solely in its capacity as indenture trustee and not in its
 
individual capacity
         
By: /s/ Julie J. Becker                            
 
[Name]  Julie J. Becker
 
[Title]  Vice President


 
6

--------------------------------------------------------------------------------

 

ANNEX A


OPTIONAL REPURCHASE


NOTICE OF EXERCISE OF REPURCHASE RIGHT


TO:         CYBERONICS, INC.


100 Cyberonics Boulevard


Houston, Texas  77058


Attention: [ ]


The undersigned registered owner of this Security irrevocably acknowledges
receipt of the Company Optional Repurchase Notice from Cyberonics, Inc. (the
“Company”) and requests and instructs the Company to repay the entire principal
amount of this Security, or the portion thereof (which is $1,000 principal
amount or an integral multiple thereof) below designated, in accordance with the
terms of the Indenture referred to in this Security, together with interest
accrued and unpaid, but excluding such date, to the registered holder hereof, in
cash.


Dated:
Your Name:
     
(Print your name exactly as it appears on the face of this Security)
 
Your
Signature:
     
(Sign exactly as your name appears on the face of this Security)
 
Signature
Guarantee*:
 


 
 

--------------------------------------------------------------------------------

 




 
Social Security
or other Taxpayer
Identification Number:
       

Principal amount to be repaid (if less than all): $


*Participant is a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).



 
A-2 

--------------------------------------------------------------------------------

 
